Citation Nr: 1501761	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for human immunodeficiency virus (HIV).

2. Entitlement to a compensable rating prior to November 18, 2013, and in excess of 30 percent thereafter, for upper and lower extremity eczema.

3. Entitlement to service connection for a lung condition.  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to December 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.      

In June 2013 and June 2014, the Veteran testified before a Decision Review Officer (DRO), and the undersigned Veterans Law Judge (VLJ) via videoconference, respectively.  Transcripts of these hearings are associated with the claims file.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in VBMS are duplicative of the documents in the paper file.  A review of Virtual VA reveals treatment records from Maine VA Medical Center (VAMC), which have been considered by the Agency of Original Jurisdiction (AOJ) in a February 2014 supplemental statement of the case, and a copy of the June 2014 Hearing Transcript.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lung condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. Extending the benefit of the doubt to the Veteran, his HIV is due to unprotected sexual activity during his military service.

2. The evidence of record reveals that, prior to November 18, 2013, the Veteran's eczema covered less than 5 percent of the entire body or less than 5 percent of exposed areas were affected, and; no more than topical therapy was required during the past 12-month period.

3. The evidence of record does not reveal that from November 18, 2013, the Veteran's eczema has involved more than 40 percent of the entire body or more than 40 percent or exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for HIV are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2. The criteria for a compensable rating prior to November 18, 2013, and in excess of 30 percent thereafter, for eczema are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

With regard to the issue of entitlement to service connection for HIV, given the favorable disposition, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

With regard to the increased rating claim for eczema, the Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, an April 2009 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy his service connection and increased rating claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claims (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect), and provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. Therefore, the letter meets the Pelegrini and Dingess/Hartman content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA medical records, Social Security Administration (SSA) records, private treatment records, and the reports of various VA examinations.  The Board also finds that no further RO action, prior to appellate consideration, is required.  The Veteran has not identified any additional records that are relevant to his claims on appeal, and the Board finds that no additional RO action to further develop the record in connection with any matters herein decided, prior to appellate consideration, is required. 

In particular, the Board notes that the Veteran has been afforded adequate VA examinations in connection with the claims herein decided, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail. 

As stated before, the Board notes that the Veteran was provided an opportunity to set forth his contentions during a June 2013 DRO hearing, and a June 2014 Board hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearings, the DRO and the VLJ both enumerated the issues on appeal.  Also, information was solicited regarding his service connection claim and current symptoms of his eczema, and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearings were legally sufficient. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, apart from the unavailable records noted above, that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with any of the matters currently under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). .

II. Analysis

A. Service Connection for HIV

The Veteran contends that he has HIV as a result of having unprotected sex during service with a woman while in the Philippines.  

Service connection may be granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303(a), 3.306.   

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing she has at some point since the filing of her claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, giving the benefit of the doubt to the Veteran, the Board finds that entitlement to service connection for HIV is warranted.

A September 1994 report from Virology Reference Laboratory reveals that the Veteran has a diagnosis of HIV.  Various post-service VA outpatient records also refer to the Veteran's diagnosis of HIV.  Therefore, the first requirement of a direct service connection claim, which is the existence of a current disability, is met.

The Veteran's STRs are silent as to any complaints, treatment, or diagnosis of HIV while in service.  His personnel records confirm that he served on USS New Orleans in West Pacific between 1985 and 1986.  The STRs indicate that a March 1986 HIV test turned out to be negative, and an August 1987 HIV test result was non-reactive.  During his Board hearing, however, the Veteran stated that he was actually not tested in service for HIV.  See Board Hearing Transcript, p. 4.        

Although there is no indication in the Veteran' STRs of any complaints, treatment, or diagnosis of HIV, the Veteran competently and consistently claimed that he had unprotected sex with a woman in the Philippines while in service.  He also consistently claimed that he never underwent an HIV test during service.     

The Board notes that in addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent to report his own actions while in service.  See e.g., Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible, especially in light of the fact that his service on board USS New Orleans in West Pacific has been corroborated by his personnel records.   

Therefore, in light of the Veteran's competent and credible testimony, the Board concedes that the Veteran had unprotected sexual activity in the Philippines while in service.  As such, the second element of a direct service connection claim, which is the in-service occurrence of an injury or event, has been met.

The Board concludes that the third element, nexus between a current disability and an in-service injury, is also met.  

In a November 2010 statement, a VA physician, Dr. Gonnella, noted that the Veteran had been his patient for several years.  Dr. Gonnella further indicated that the Veteran's sexual contact in the Philippines in 1986 was complicated with a Herpes simplex II infection.  Accordingly, the Veteran subsequently developed Herpes zoster in 1992 and was found to be HIV + with significant immunosuppression.  The time of the Veteran's disease was consistent with the HIV infection having been acquired in the Philippines.  Dr. Gonnella also noted that it was expected that seroconversion would typically occur around 12-14 weeks after acquisition of the infection, and that there was no evidence that the Veteran was tested until his zoster eruption.

During a July 2012 VA examination, the examiner stated that it was less likely than not that the Veteran's HIV manifested during active service.  As rationale, the examiner stated that the Veteran had several HIV tests in service.  HIV tests done in 1986 and 1987 were negative.  HIV test can become positive (reactive) within weeks after initial exposure to the virus.  If the Veteran were exposed to HIV in 1986 while in the Philippines, his HIV test would have been positive prior to leaving active duty.  As such, the examiner stated that there was no evidence of HIV manifestation during active service.

A September 2012 note from Dr. Gonnella indicated that the Veteran was diagnosed with HIV in 1992 when he was found to have Herpes zoster.  He began antiviral Rx in 1996.  The standard regimen at that time suggested he had a CD4 count of less than 350.  Dr. Gonnella further noted that it takes 12 weeks to up to 6 months to convert an HIV serology after infection, and that if the Veteran did not have a serology run after the fall of 1986, his infection would be missed by the military.  He further indicated that the natural history of HIV infection typically lasts about 10 years on average, some more some less, before the CD4 would fall enough to initiate treatment.  This is compatible with the time course the Veteran presented.  

An October 2012 VA examination noted that the Veteran's HIV was less likely than not caused by service.  As rationale, the examiner stated that the Veteran's claimed encounter was in the period between January 1986 and July 1986, while stationed in the Philippines.  He had negative HIV testing in May and again in July 1987.  His second negative HIV test was one year after he was stationed in the Philippines.  The accepted time frame for conversion of HIV serology is 12 weeks to 6 months.  The Veteran was HIV serology negative more than one year after the claimed sexual encounter in the Philippines, and, thus, the HIV was not contracted during the claimed time period while stationed in the Philippines.  

After a careful review of the medical and lay evidence of record, the Board observes that there are conflicting opinions of record on the issue of whether the Veteran's HIV is related to his sexual encounter during service.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In light of the fact that the negative opinions are based on the alleged negative HIV tests during service, the occurrence of which were consistently denied by the Veteran, and in light of the positive opinions of Dr. Gonnella, applying the benefit of the doubt doctrine, the Board finds that service connection for HIV is warranted.

B. Increased Rating for Eczema

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO rated the Veteran's skin disability under the provisions of 38 C.F.R. § 4.118, DC 7806 (dermatitis or eczema).  Review of the rating schedule reveals no other more appropriate criteria.  Criteria for rating disabilities of the skin have been revised during the course of the Veteran's claim and appeal. 

The VA revised the criteria for rating skin disorders on October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  The changes in 2008 do not directly address eczema/dermatitis other than in the sense that in the event that the predominant disability was scars, the criteria for scars were changed.  In this case, the predominant disability is not scars; so the applicable criteria remain unchanged.
Under 38 C.F.R. § 4.118, DC 7806 (2014), a noncompensable rating is warranted with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy required during the past 12-month period.  

A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

(i) Prior to November 18, 2013

The Veteran was service-connected for eczema at a non-compensable rating in a December 1988 rating decision.  In March 2009, he filed an increased rating claim, arguing that his disability has gotten worse.  

During a July 2009 VA examination, the Veteran stated that his eczema has been flaring since he was in the service.  When it does flare, which seems to happen when he is under stress, he applies Triamcinolone cream.  He was using this for several years and noted that it seemed to thin his skin so he does not use anything anymore and just waits out the flares until the rush goes away.  Certain areas where it seems to flare are the lower left leg, inside the heel bilaterally, and the right side of the neck.  The Triamcinolone cream completely controls the area when he does have flares in the past, but he does not use it because he was afraid of the side effect of the cream thinning his skin.  

Physical examination revealed no acne or whiteheads on the face.  There were three to four small, 2mm, red, dry, erythematous areas, one on the back of the right calf, one on the left forearm, and the left lower leg.  No other eczematous areas were noted.  The examiner stated that this was approximately not even 5 percent of the uncovered areas of the body.  No further rashes were noted.  The eczema was noted to be under good control.

In a January 2013 outpatient note from Maine VAMC, no suspicious lesions were noted.  

During a July 2013 Maine VAMC outpatient visit, the Veteran denied any rashes or suspicious lesions.  

A November 2013 Maine VAMC outpatient note reveals skin rash.  Benzoyl peroxide was noted to be helpful.  

During various outpatient visits prior to November 18, 2013, the Veteran denied any rashes.  

There is no other evidence of record with regard to the severity of the Veteran's eczema for this period.  In light of this medical evidence, the Board notes that a compensable rating for eczema prior to November 18, 2013 is not warranted because the evidence of record indicates that the eczema did not even cover 5 percent of the uncovered area of the body.  Moreover, the evidence does not show the Veteran required more than a topical therapy during the past 12-month period.  Therefore, for the period prior to November 18, 2013, a compensable rating for eczema is not warranted.   

(ii) From November 18, 2013

In a February 2014 rating decision, the Veteran's disability rating for his eczema was increased to 30 percent, effective November 18, 2013, on the basis that 20 to 40 percent of the Veteran's total body and exposed areas were affected by eczema.  The Board finds that a rating in excess of 30 percent for the Veteran's eczema is not warranted from November 18, 2013. 

During a November 2013 VA examination, it was noted that Veteran gets treated intermittently for his eczema with steroid creams.  It was noted that he gets the eczema all over his body in quarter or half dollar sized areas.  He currently has it on his face.

The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck; that the Veteran did not have any benign or malignant skin neoplasms; that he did not have any systemic manifestations due to any skin diseases.  Furthermore, although the examiner noted that the Veteran had been treated with oral or topical medications in the past 12 months, the total duration of the medications used was less than 6 weeks.  The Veteran was not noted to have any treatments or procedures other than systemic or topical medications in the past 12 months.  The examiner added that the Veteran did not have any debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis, and that he did not have any non-debilitating episodes of urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.

Physical examination revealed eczema in the 20 to 40 percent of the total body area and the exposed area.  There were no benign or malignant neoplasms or metastases related to the Veteran's eczema.  Veteran's skin condition did not impact his ability to work.   

Based on this evidence, the Board finds that from November 18, 2013, the Veteran does not meet the criteria for a disability rating in excess of 30 percent for his eczema.  This is because there is no evidence that the Veteran's eczema covers more than 40 percent of his exposed area or entire body.  On the contrary, the November 2013 exam clearly showed that the eczema covered 20 to 40 percent of the area, which is the criterion for a 30 percent rating.  Also, the Veteran took topical corticosteroids and other topical medications for less than 6 weeks.  As such, a 60 percent rating is not warranted.  

For both periods of time - prior to November 18, 2013 and from November 18, 2013 - the Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's eczema, but finds that no higher rating is assignable under any other diagnostic code.  There is no competent evidence of record documenting the presence of anything other than eczema.  Thus, an increased or separate rating is not warranted under DCs 7800-7805, or DCs 7807-7833, as these DCs are inapplicable.   See 38 C.F.R. § 4.118.  

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his eczema.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptomatology relating to his eczema because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of eczema is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

The Board therefore concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his eczema.  Accordingly, entitlement to a compensable rating prior to November 18, 2013, and a rating in excess of 30 percent thereafter, must be denied.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

Here, the Board finds that the Veteran's eczema is fully addressed by the rating criteria under which such disability is rated.  Specifically, the rating criteria accounts for his symptoms of redness and breaking of the skin.  Furthermore, the competent evidence does not demonstrate that his skin disability causes marked interference with the Veteran's activities of daily living, over and above what is contemplated by the schedule.  Also, his disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.  The November 2013 VA examination specifically notes that the Veteran's skin condition did not impact his ability to work.  Therefore, there are no additional symptoms of the Veteran's eczema that are not addressed by the rating schedule.  

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Hence, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
 
Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not alleged, and the evidence does not show, that such renders him unemployable.  Therefore, the issue of a TDIU has not been raised and no further consideration of such is necessary. 

In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for HIV is granted.

Entitlement to a compensable rating prior to November 18, 2013, and in excess of 30 percent thereafter, for upper and lower extremity eczema is denied.  


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the lung disorder claim can be properly adjudicated.

With regard to the claim of entitlement to service connection for a lung condition, the Veteran contends that he is suffering from a lung disability as a result of being exposed to chemicals or paint while in service.  During his Board hearing, the Veteran stated that while in service, he worked in the paint shop and was exposed to polyurethane paint.  See Hearing Transcript, p. 8.  The RO denied Veteran's claim on the basis that the Veteran did not have a diagnosed lung disability.

The Board notes, however, that a July 2010 Maine VAMC note assessed the Veteran with bronchospasm.  The note did not provide an etiological opinion.  

When VA receives a complete or substantially complete application for benefits, VA is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claims, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2014).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board notes that the Veteran has a diagnosis of bronchospasm.  Furthermore, a December 1984 examination during service indicated that the Veteran had potential exposure to polyurethanes.  Therefore, in light of the Veteran's diagnosis of bronchospasm, his allegations that he was exposed to chemicals as a result of working in the paint shop during service, and the December 1984 examination indicating that the Veteran may have been exposed to polyurethanes, a remand is necessary to provide the Veteran with a VA examination to clarify all the potential diagnoses of lung conditions and decide on the etiology.  See McLendon, supra; see also 38 C.F.R. § 3.159(c)(4).

While on remand, efforts should be made to obtain records of any relevant private and VA treatment the Veteran may have undergone since service that is not already associated with the claims file, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of any other records pertaining to any relevant treatment the Veteran has received with regard to a lung condition at any VA facility since service and that are not already in the file, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2. Ask the Veteran to provide a release for relevant records of treatment from any private care providers that are not already associated with the claims file, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue of lung disorder.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the foregoing developments have been completed to the extent possible, schedule the Veteran for a VA examination, with an appropriate expert, to determine the likely nature and etiology of the Veteran's lung disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly state what kind of lung disorder, if any, the Veteran has.  Then, with regard to each diagnosed lung disability, provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service, to especially include the Veteran's assertions of exposure to chemicals in service as a result of having worked in the paint shop.  Veteran's statements concerning his in-service injury must be discussed.   

4. Then readjudicate the Veteran's lung disorder claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney, and he must be given an adequate time to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


